Citation Nr: 0808163	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for discectomy and 
fusion, C5-C6, with plate placement with cervical spondylosis 
and strain.

2.  Entitlement to service connection for leg neuralgias, as 
secondary to discectomy and fusion, C5-C6, with plate 
placement with cervical spondylosis and strain.

3.  Entitlement to service connection for bone spurs with 
scarring, as secondary to discectomy and fusion, C5-C6, with 
plate placement with cervical spondylosis and strain.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Sioux 
Falls, South Dakota, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the claims listed on the 
title page.

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Of record is a November 2004 decision from the Social 
Security Administration showing the veteran was awarded 
disability benefits for impairments involving the veteran's 
cervical spine, bilateral lower extremities, and hepatitis C.  
Only the decision is of record.  At the September 2006 
hearing, the undersigned requested that the veteran submit 
the medical records he had in his possession that the Social 
Security Administration relied upon in awarding him 
disability benefits.  The veteran submitted some of the 
medical records; however, there are other medical records 
discussed in the Social Security Administration decision that 
are not associated with the veteran's claims file and appear 
to be relevant to the current issues on appeal.  See Haynes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from Social Security Administration).  Thus, the 
case must be remanded to obtain these records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); 38 C.F.R. § 3.159(c)(2) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA 
treatment records dated from July 2005 to 
the present from the VA Medical Center in 
Hot Springs, South Dakota.  In the event 
the veteran has been treated by any other 
VA or private facility for any of the 
disorders at issue, such records should 
be obtained for inclusion in the claims 
file.

2.  The RO/AMC should obtain all 
documents pertaining to the veteran's 
award of disability benefits from the 
Social Security Administration, and then 
associate these documents with his claims 
folder.  Specifically, these should 
include copies of the medical records 
used to make the determination of 
entitlement to such benefits as discussed 
in the November 2004 decision.

3.  After completion of the above 
development, the RO/AMC should then 
readjudicate the veteran's claims in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued and the case.  The 
case should be returned to the Board 
after compliance with requisite appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

